Title: From George Washington to Joseph de Valnais, 30 August 1778
From: Washington, George
To: Valnais, Joseph de


          
            Sir
            Head Quarters White plains 30th Augt 1778
          
          I recd yours of the 18th and was not a little surprised to find it contain a request
            for a certificate of your services in the American Army. You must be sensible that Colo. la Balme, to whom you were appointed Aid, never
            entered upon the duties of his Office of Inspector of Cavalry,  and
            that consequently you could never have given any proof of your Abilities. I shall ever
            be ready to give testimonials of the Merit of Officers, where there services have come
            under my own observation; but it is not to be imagined
            that I should sit down & write certificates for gentlemen who have afforded me
            no opportunities of approving their conduct. I am Sir &c. &.
        